DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 22-45, as filed 10/20/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 62/743,819 which was filed 10/10/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
        Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations data interface, display device, user interface has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “component” coupled with functional language (i.e., 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 22-45 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The term “data input component” is described in the specification par. [0069] as a computer having one or more processors and tangible computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such tangible computer-readable media can be any available media that can be accessed by a general-purpose or special-purpose computer. The one or more processors can be, but are not limited to, a central processing unit (CPU), a hardware microprocessor, a multi-core processor, a single core processor, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a digital signal processor (DSP), or other similar processing device capable of executing any type of instructions, algorithms, or software for controlling the operation of AIMS component 202 and the constituent components thereof.
The term “user interface component” is described in the specification par. [0123] as UI component 410 may be any device or system that is operable to: generate a trends diagram instruction based on user interface instructions; and enable selection of image data. UI component 410 may include one or more layers including a human-machine interface (HMI) machines with physical input hardware such as keyboards, mice, game pads and output hardware such as computer monitors, speakers, and printers. Additional UI layers in UI component 410 may interact with one or more human senses, including tactile UI (touch), visual UI (sight), and auditory UI (sound).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22-45 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

displaying, using a display interface, one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data; and upon receiving an instruction from a user via a user interface component, displaying a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized step can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like displaying using a user interface, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the display interface language, displaying one or more fishbone diagrams encompasses a mental process of the user because it could be performed with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claims recite certain methods of organizing human activity, namely, patient monitoring.
claims 23-29, 31-37, and 39-45, reciting particular aspects of the fishbone diagrams that may be performed in the mind or with pen and paper but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying with a display interface which amounts to invoking computers as a tool to perform the abstract idea (i.e., drawing the fishbone diagram with a computer rather than with pen and paper), see applicant’s specification par. [0071] and MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a data interface for receiving various patient laboratory test data which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which add limitations which to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a data interface for receiving a plurality of patient laboratory test data, e.g., receiving or transmitting data over a network)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which merely implement the abstract idea using computers as tools). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over by Humphrys (USP App. Pub. No. 2015/0257716) in view of Linthicum (USP App. Pub. No. 2010/0131883) and Higgins (USP App. Pub. No. 2009/0054735).

Regarding claim 22, Humphrys discloses: A system for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the system comprising: 
--a data input component for receiving the plurality of patient laboratory test data (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”)… the plurality of patient laboratory test data including…at least one of: (i) set of first (blood pressure 20 in FIG. 2) and (ii) a set of second patient laboratory test data received from a second data provider (temperature 12 in FIG. 2); 
--a display device configured to display one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data (fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--a user interface component configured to receive an instruction from a user …upon receiving the instruction from the user via the user interface component, concurrently display on the display device at least one of a first set of historical trend data of the first patient laboratory test data and a second set of historical trend data of the second patient laboratory test data, the displayed first set of historical trend data and the second set of historical trend data providing real-time feedback on treatment decisions (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which are taught by Humphrys. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective 


Humphrys and Linthicum do not expressly disclose, but Higgins teaches: [receiving data] during a procedure including anesthesia care…including patient care information acquired during the anesthesia care (“an anesthesiologist using such a portable computing device can potentially oversee administration and maintenance of anesthesia to multiple patients undergoing simultaneous or overlapping procedures. Specifically, because real-time vital sign information and/or video of a patient can be viewed by the anesthesiologist, and because alerts of potential problems associated with a patient's vital signs or administration of anesthesia to a patient can be immediately and automatically brought to the attention of the anesthesiologist,” par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys and Linthicum with the anesthesia context Higgins because this would allow providers to monitor patients in additional contexts and improve provider efficiency (see Higgins par. [0124]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Higgins do not affect the normal functioning of the elements of the claim which are taught by Humphrys and Linthicum. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Higgins with the teachings of Humphrys and Linthicum since the result is merely a 

Regarding claim 23, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter; and (second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 24, Humphrys further discloses wherein the one or more fishbone diagrams further include: a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter; and a second time associated with the most recently received value of the second measurable parameter (times in FIG. 3: 42 and 52) and a second unit of measure of the second measurable parameter (units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 25, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most recently received value of the first measurable parameter was obtained, when the most recently received value of the first measurable parameter was measured, and when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the (52 and 42 in FIG. 3).

Regarding claim 26, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.


Regarding claim 27, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 22.

Regarding claim 28, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 29, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.

Regarding claim 30, Humphrys discloses: A method for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the method comprising: 
--receiving, using a data input component, the plurality of patient laboratory test data… the plurality of patient laboratory test data including …at least one of: a set of first patient laboratory test data received from a first data provider and a set of second patient laboratory test data received from a second data provider(par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
--displaying, using a display interface, one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data(fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface component, displaying set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which are taught by Humphrys. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Linthicum with the teachings of Humphrys since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Humphrys and Linthicum do not expressly disclose, but Higgins teaches: [receiving data] during a procedure including anesthesia care…including patient care information acquired during the anesthesia care (“an anesthesiologist using such a portable computing device can potentially oversee administration and maintenance of anesthesia to multiple patients undergoing simultaneous or overlapping procedures. Specifically, because real-time vital sign information and/or video of a patient can be viewed by the anesthesiologist, and because alerts of potential problems associated with a patient's vital signs or administration of anesthesia to a patient can be immediately and automatically brought to the attention of the anesthesiologist,” par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys and Linthicum with the anesthesia context Higgins because this would allow providers to monitor patients in additional contexts and improve provider efficiency (see Higgins par. [0124]).


Regarding claim 31, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and (second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 32, Humphrys further discloses wherein the one or more fishbone diagrams further include: a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 33, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most recently received value of the first measurable parameter was obtained, when the most recently received value of the first measurable parameter was measured, and (when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the most recently received value of the second measurable parameter was measured, and when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 34, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.

Regarding claim 35, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).


Regarding claim 36, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 37, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.


Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Humphrys (USP App. Pub. No. 2015/0257716) in view of Linthicum (USP App. Pub. No. 2010/0131883).

Regarding claim 38, Humphrys discloses: A non-transitory computer readable recoding medium having stored thereon executable instructions, that when executed by a processor, cause a system for displaying a plurality of patient laboratory test data of a patient to perform a method comprising (par. [0036]): 
(par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
--displaying, using a display interface, one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data (fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface component, displaying a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]). 
Additionally it can be seen that each element is taught by either Humphrys or Linthicum. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which 


Regarding claim 39, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 40, Humphrys further discloses: wherein the one or more fishbone diagrams further include a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 41, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the most recently received value of the second measurable parameter was measured, and when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 42, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 38.

Regarding claim 43, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 38.

Regarding claim 44, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 45, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 38.


Response to arguments
Applicant's arguments filed 10/20/2021 have been fully considered and are discussed below. 
The substitute drawing of FIG. 5 is accepted, and the drawing objection is withdrawn.
Regarding 112(f), Applicant’s arguments about the “display device” being sufficiently structural are persuasive, but the arguments about the other two terms are not. Applicant argues that the terms “data input component” and “user interface” each have “definite structural connotation to those in the art.” Remarks page 13. However, Applicant does not provide any definition of these terms or provide any citation to the specification or external references providing the structure of these terms. The term “data input component” is merely defined functionally in the instant specification (par. [0076]). “User interface component” is also only described functionally throughout the specification. The arguments about the terms not 
Applicant’s arguments regarding the 112(b) rejections are persuasive and the rejections are withdrawn.
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention does not recite a mental process (Step 2A Prong One) because the data is displayed immediately or in real-time during a anesthesia event and necessarily includes computer hardware. Remarks page 16. However, this does not address the fact that a fishbone diagram can be drawn with pen and paper. Additionally, the Examiner notes that the claimed invention recites the method of organizing human activity (i.e., patient monitoring).
Applicant additionally argues that the claimed invention integrates the judicial exception into a practical application (Step 2A Prong Two) by including an improvement to an existing technology. Remarks page 17. Applicant does not specify what the improvement is and instead simply cites to the specification paragraphs [0003], [0004], [0022], [0023], and [0025]. These paragraphs describe how real-time presentation of data is helpful for decision-making. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded that the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve how decisions are made by healthcare providers by displaying real-time patient data. There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Regarding the prior art rejections, Applicant argues that the amended claims are not obvious in view of Humphrys and Linthicum because the data is received “during a procedure including anesthesia care”. Remarks page 18-20. As an initial matter, the Examiner notes that claims 38-45 do not recite this anesthesia feature and are not argued as nonobvious in view of Humphrys and Linthicum in any other way, so this appears to be an admission that the claims were obvious as stated in the 07/08/2021 action. Regarding claims 22-37, the anesthesia context argument is moot in view of Higgins. Regarding the motivation to combine Humphrys and Linthicum on Remarks page 19, Applicant appears to view the combination as incapable of 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626